Citation Nr: 0419097	
Decision Date: 07/16/04    Archive Date: 07/27/04

DOCKET NO.  01-09 390	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for epididymitis.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Christopher J. Gearin, Counsel


INTRODUCTION

The veteran had active service from June 1974 to April 1977 
and December 1999 to April 1991.  There were additional 
periods of inactive duty for training (INACDUTRA) and active 
duty for training (ACDUTRA) in the reserves.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, 
Florida.


FINDINGS OF FACT

1.  All information and evidence necessary for an equitable 
disposition of the issues decided herein have been obtained.

2.  Epididymitis was not noted at the veteran's entry into 
the period of service from December 1990 to April 1991.

3.  The evidence clearly and unmistakably shows that the 
epididymitis existed prior to the veteran's period of active 
duty from December 1990 to April 1991

4.  The evidence does not show that the epididymitis clearly 
and unmistakably did not permanently worsen during the 
veteran's active duty from December 1990 to April 1991.

5.  The presumption of soundness is not rebutted.

6.  Epididymitis is currently present.


CONCLUSION OF LAW

Service connection for epididymitis is warranted.  38 
U.S.C.A. §§ 1110, 1111, 1131, 1137 (West 2002); 38 C.F.R. §§ 
3.303, 3.306 (2003); Wagner v. Principi, 2004 U.S. App. Lexis 
10615 (Fed. Cir. 2004).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Veterans Claims Assistance Act of 2000

In light of the decision below the Board finds that the 
veteran has been informed of the evidence necessary to 
substantiate his claim.  Pertinent identified medical and 
other records have been obtained, including VA and non-VA 
medical records, and VA examinations have been provided.  The 
Board finds that the notice and duty to assist provisions of 
the law have been satisfied.  38 U.S.C.A. §§ 5103, 5103A; 
38 C.F.R. § 3.159.

II. Analysis

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by service. 
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).

Every veteran shall be taken to have been in sound condition 
when examined, accepted, and enrolled for service, except as 
to defects, infirmities, or disorders noted at the time of 
examination, acceptance, and enrollment.  

A pre-existing injury or disease will be considered to have 
been aggravated by active service where there is an increase 
in disability during such service, unless there is a specific 
finding that the increase in disability is due to the natural 
progress of the disease.  Aggravation may not be conceded 
where the disability underwent no increase in severity during 
service on the basis of all the evidence of record pertaining 
to the manifestations of the disability prior to, during, and 
subsequent to service.  38 U.S.C.A. 1153 (West 2002); 38 
C.F.R. 3.306(a)(b)(c) (2003).

A veteran who served during a period of war or during 
peacetime service after December 31, 1946, is presumed to be 
in sound condition when he entered into military service 
except for conditions noted on the entrance examination.  
38 U.S.C.A. §§ 1111, 1132.  This presumption of soundness, 
however, may be rebutted by clear and unmistakable evidence 
that the disorder existed prior to entry into service and 
that the disorder was not aggravated by such service. Id.; 
see also VAOPGCPREC 3-03 (July 16, 2003). 

The U.S. Court of Appeals for the Federal Circuit (Federal 
Circuit) recently addressed the issue of aggravation in 
Wagner v. Principi, 2004 U.S. App. Lexis 10615 (Fed. Cir. 
2004).  The Federal Circuit summarized the effect of 
38 U.S.C.A. § 1111 on claims for service-connected 
disability.  

When no preexisting condition is noted upon entry into 
service, the veteran is presumed to have been sound upon 
entry. The burden then falls on the government to rebut 
the presumption of soundness by clear and unmistakable 
evidence that the veteran's disability was both 
preexisting and not aggravated by service. The 
government may show a lack of aggravation by 
establishing that there was no increase in disability 
during service or that any "increase in disability [was] 
due to the natural progress of the" preexisting 
condition. 38 U.S.C. § 1153. If this burden is met, then 
the veteran is not entitled to service-connected 
benefits. However, if the government fails to rebut the 
presumption of soundness under section 1111, the 
veteran's claim is one for service connection. This 
means that no deduction for the degree of disability 
existing at the time of entrance will be made if a 
rating is awarded. See 38 C.F.R. § 3.322. 

Wagner, 2004 U.S. App. Lexis 10615, 21-22 (Fed. Cir. 2004)

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary.  The Secretary 
shall consider all information and lay and medical evidence 
of record in a case before the Secretary with respect to 
benefits under laws administered by the Secretary.  When 
there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant. 38 U.S.C.A. § 5107 (West 2002); see also 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a 
claim on its merits, the evidence must preponderate against 
the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert, 1 Vet. App. at 54.

The veteran contends that he is entitled to service 
connection for epididymitis.  The relevant evidence of record 
includes the veteran's service personnel and medical records, 
and VA and non-VA medical evidence.  The veteran served on 
active duty in the 1970s and then from December 1990 to 1991.  
He also served in the reserves.

The veteran essentially contends that he developed 
epididymitis during his tour of duty from December 1990 to 
April 1991.  There is no enlistment examination of record for 
this period of service and the presumption of soundness on 
entry is applicable.  There are private medical records dated 
from 1987 and 1988 that show treatment for epididymitis.  

The service medical records from the second tour of duty show 
that the veteran complained of and was treated for 
epididymitis on several occasions.  According to an April 
1991 service medical record, the veteran was diagnosed with 
traumatic epididymitis.

The veteran maintains that his epididymitis has continued to 
bother him since service.  Private medical records show the 
veteran has been treated for epididymitis in 1994 and 1995.  
Subsequent VA and non-VA medical records show continued 
treatment for epididymitis.

In May 2001, a VA examiner reviewed the veteran's claims file 
and medical records.  The examiner reviewed the medical 
evidence documenting treatment in 1987, 1988, July 1990, 
February 1994, June 1995, and December 2000.  After examining 
the veteran, the VA physician provided the following 
diagnosis:  the veteran had chronic epididymitis ranging from 
1987 to the present time; but the epididymitis was unlikely 
to be caused by his service; this was a chronic condition 
that had occurred since his service.  The examiner did not 
discuss the April 1991 service medical record showing a 
diagnosis of epididymitis.

In light of the Federal Circuit's decision in Wagner, the 
Board finds that the evidence clearly and unmistakably shows 
that the epididymitis existed prior to the veteran's service 
from December 1990 to April 1991.  The Board further finds, 
however, that the evidence does not show that the veteran's 
epididymitis clearly and unmistakably did not increase in 
disability during service beyond the natural progress of the 
disease.  Thus, based on the Federal Court's analysis, the 
evidence fails to rebut the presumption of soundness under 38 
U.S.C.A. § 1111.  Entitlement to service connection for 
epididymitis is warranted.  


ORDER

Entitlement to service connection for epididymitis is 
granted.



	                        
____________________________________________
	BETTINA S. CALLAWAY
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



